{¶ 73} I concur in the majority's analysis and disposition of Appellant's first, second and fourth assignments of error.
 {¶ 74} I respectfully dissent, in part, from the majority's disposition of Appellant's third assignment of error. I do not find the four minute time difference in the filing of the two entries, following Appellant's failure to appear for the hearing on Appellee's Motion to Impose Suspended Sentence and on Appellant's own objections to the magistrate's decision, constituted an error of law nor did it violate Appellant's due process rights. Appellant had been given an opportunity to be heard on February 12, 2007, but failed to avail himself of that opportunity. While I would agree to vacating the imposition of sentence until Appellant is given an opportunity to purge his contempt,4 I interpret the majority opinion as requiring the trial court to conduct a new hearing on Appellant's objections. As such, I respectfully dissent.
4 I find Appellant's contempt is in the nature of a civil, indirect contempt. *Page 1